904 N.E.2d 662 (2009)
In the Matter of Stanley F. COLLESANO, Respondent.
No. 49S00-0809-DI-511.
Supreme Court of Indiana.
April 23, 2009.

PUBLISHED ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
Respondent has tendered to this Court a resignation from the bar of this State, pursuant to Indiana Admission and Discipline Rule 23(17).
IT IS THEREFORE ORDERED that the resignation from the bar of this State tendered by Respondent is accepted effective immediately. The Clerk of this Court is directed to strike Respondent's name from the Roll of Attorneys. Respondent shall fulfill all the applicable duties under Admission and Discipline Rule 23(26).
IT IS FURTHER ORDERED that any attorney disciplinary proceedings pending *663 against Respondent are hereby dismissed as moot because of Respondent's resignation from the bar of this State.
All Justices concur.